Hill, Justice.
Jane White Spivey appeals from the denial of her amended motion for new trial in an action brought by her for separate maintenance. She raises two enumerations of error.
1. The parties lived together for ten years, but never entered into a ceremonial marriage. The evidence was conflicting as to whether there was an actual contract of marriage. The jury found that no common law marriage existed and returned a verdict for the defendant. The evidence authorized the verdict.
No case has been cited and none has been found where one party denied the existence of an actual contract of marriage and the jury finding in favor of such party has been set aside, no matter how compelling the evidence to the contrary might be. In the case of Brown v. Brown, 234 Ga. 300 (215 SE2d 671) (1975), where the evidence was similar in many respects to the evidence in the case now before us, the jury found that a contract of marriage existed. Here the jury found otherwise and we cannot say that such verdict was not supported by some evidence.
2. The plaintiff contends that she should have been granted a new trial because of the defendant’s improper contact of a juror. The defendant is a television repairman. A year and a half before the trial a juror had taken his television to the defendant for repair. Just before the trial the defendant called the juror to say the TV was ready. The plaintiff claims that the TV was repaired in exchange for favorable, influence. The trial judge conducted a hearing on this matter and denied the motion for new trial on this ground. The testimony of the *726juror supports the court’s finding.
Submitted March 8, 1976
Decided April 27, 1976.
Mitchell, Mitchell, Coppedge & Boyett, for appellant.
Robert B. Adams, for appellee.

Judgment affirmed.


All the Justices concur.